DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external tuner [claim 2], a circulator [claim 3] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities: the limitation "the device under test" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in the last line of claim, change “power detector 2” into --second power detector--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the claim includes both “the scalable device” and “the device under test (DUT)”. However, it is not clear that the items above are different. In Fig. 5 as well as paragraph [0093], they disclosed the claimed invention of claim 5. In both it describes second power detector 550 connected to DUT 520 and first power detector 540 between the noise source 510 and DUT 520. Furthermore, paragraphs [0030] and [0036] disclose the phrase “scalable DUT”.

	Regarding claim 6, in the last line, it is not clear what “power detector 2” is. 
	For examination purposes, the examiner is taking a position that “power detector 2” represents a second power detector until further explanation is given by the applicant or inventor.
	Regarding claim 7, it states “wherein measurement is repeated changing a size of the scalable device.” However, it is not clear what type of measurement is being taken. It is not clear what item is taking the measurement. 
	For examination purposes, the examiner is not applying prior art at this time since it is unclear how and what is using the measurement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (U.S. Pub. 2016/012034).

    PNG
    media_image1.png
    509
    678
    media_image1.png
    Greyscale

Regarding claim 1, Simpson discloses [see Fig. 12 above] a method to determine noise parameters of a scalable device (device under test (DUT) 10), wherein the determination of the noise parameters of the scalable device (10) is independent of model adopted for the device (10) [see paragraphs [0012]-[0012] for details.
Regarding claim 2, Simpson discloses wherein no additional external tuner (tuner 134) is needed to determine the noise parameters of the scalable device (10) [the prior art only disclose having just one tuner 134].
Regarding claim 3, Simpson discloses wherein a circulator is not necessary to determine the noise parameters of the scalable device (10) because a source (noise meter 136) of the device (10) itself is used as a power detector (136) [the prior art does not disclose having or using a circulator].
Regarding claim 4, Simpson discloses wherein the scalable device (10) is connected as part of a test circuit including a noise source (noise source 130), a recirculator [not shown but as part of network analyzer 150], a first power detector (network analyzer 150) and a second power detector (noise meter 136).


Regarding claim 6, Simpson discloses wherein the scalable device (10) generates noise powers bn1, bn2 outwards [via output switch 138] and the noise power bn1 is directed to the first power detector (150) by the circulator for independent detection and the power bn2 is directed to second power detector (136).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858